DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 12, in the reply filed on 16 December 2021 is acknowledged.  The traversal is on the ground(s) that the search for the elected claims would cover the same classes and subclasses as the nonelected claims.  This is not found persuasive because the method steps of claims 13 – 20 in Group II are more specific than would be required to form the products of claims 1 – 12.  That is to say, the products of claims 1 – 12 can be made by processes differing from those of claims 13 – 20, thus necessitating particular searches for those processes which are not necessarily pertinent to claims 1 – 12.
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 December 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0059454 A1) in view of Watanabe (US 2011/0268978 A1).  Claim 11 further relies on Loshak (US 2002/0090516 A1) as an evidentiary disclosure.
	Regarding claim 1, Shin discloses an electronic device (“display device” 10: e.g. Fig. 1 – 14; ¶¶ [0006] – [0128]), comprising: 
	a display (“display panel” 200: e.g. Fig. 14; ¶¶ [0023], [0120] – [0123], [0125] – [0127]); 
	a substrate disposed on the display (“cover window” 100: e.g. Fig. 1 – 3; ¶¶ [0006] – [0009], [0014], [0015], [0017], [0018], [0023], [0026], [0027], [0029], [0033], [0036] – [0039], [0041] – [0053], [0055] – [0119]).
	Although Shin is not explicit as to the electronic device comprising an anti-explosion layer disposed between the substrate and the display, wherein the anti-explosion layer has a tensile strength, and the tensile strength is in a range from 10 MPa to 30 MPa, this feature would have been obvious in view of Watanabe. 
	Watanabe discloses a display comprising a polarizing plate in contact with an optical film, the optical film having a tensile strength of 20 MPa or more, said tensile strength being useful for not undergoing orientation when applied to the polarizing plate while protecting the polarizing plate, thus maintaining the polarizing plate’s capabilities (“optical film” 1 for “polarizer” 2 e.g. ¶¶ [0007] – [0156], especially ¶ [0090] with respect to tensile strength).
	Shin’s display includes a polarizing plate in at least one embodiment (e.g. ¶ [0126]).
	Therefore, in order to protect the polarizing plate without affecting the orientation of light the polarizing plate provides, it would have been obvious to modify Shin’s electronic device to further include an optical film disposed between the substrate and the display.
	Although Watanabe does not explicitly identify the “optical film” as an anti-explosion layer, the examiner notes the tensile strength Watanabe overlaps the claimed range of 10 MPa to 30 MPa.  Furthermore, in terms of composition, the examiner observes the instant specification suggests a heat-
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Since Watanabe’s optical film is substantially identical to the anti-explosion layer claimed, at least within the range of overlapping tensile strengths, a prima facie case of obviousness is established regarding the anti-explosion characteristics of Watanabe’s optical film.  Hereinafter, Watanabe’s optical film will be referenced as an anti-explosion layer.
	Regarding claim 2, although Shin and Watanabe do not explicitly state an area of the anti-explosion layer Watanabe discloses is greater than an area of the display, Watanabe recognizes the deleterious effects of water on the performance a polarizing plate (e.g. ¶ [0003]).  Accordingly, one of ordinary skill in the art would have taken measures to protect Shin’s polarizing plate from water.
	Shin’s substrate is disposed on a set frame surrounding the display such that the substrate and the frame have respective perimeters surrounding the display, i.e. the area of the substrate is larger than the display, and as depicted comprises a gap between the set frame and display, and thus also the polarizing plate (e.g. Fig. 14; ¶ [0121]).  
	In light of Watanabe’s disclosure of adhesive being permitted to be added to the optical film in order to assist in protecting the polarizer (e.g. Fig. 1; ¶¶ [0090] – [0100], [0114] – [0124]) and the area difference creating gaps through which water could ingress, it would have been obvious to provide the anti-explosion layer with an area greater than the display for purposes of increasing the distance water has to traverse in order to reach the polarizer.
	Regarding claim 3, in addition to the limitations of claim 1, the anti-explosion layer Watanabe discloses has a first side (e.g. Fig. 1, 2), and Shin discloses the substrate has a second side (e.g. Fig. 1 – 3, 6, 8, 9, 11, 12, 14).

	Shin’s substrate is disposed on a set frame surrounding the display such that the substrate and the frame have respective perimeters surrounding the display, i.e. the area of the substrate is larger than the display, and as depicted comprises a gap between the set frame and display, and thus also the polarizing plate (e.g. Fig. 14; ¶ [0121]).  However, Shin is not explicit as to how the substrate is disposed on the set frame.
	In light of Watanabe’s disclosure of adhesive being permitted to be added to the optical film in order to assist in protecting the polarizer (e.g. Fig. 1; ¶¶ [0090] – [0100], [0114] – [0124]) and the area difference creating gaps through which water could ingress, it would have been obvious to provide the anti-explosion layer with adhesive in order to bond the substrate to the set frame in a manner which suitable provides watertight-ness, e.g. by adhering the anti-explosion layer to the underside of the substrate.  Reducing the gap between the first and second sides would have been understood to increase the distance of which water has to travel, thus providing additional watertight-ness.  
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Accordingly, it would have been obvious to provide a distance between the first side and the second side is in a range from 0 mm to 0.3 mm in order to maximize watertight-ness.
	Regarding claim 4, in addition to the limitations of claim 3, Shin discloses the display has a third side, the third side of the display shrinks inward compared to the first side of the anti-explosion layer (e.g. Fig. 14).  
	Regarding claim 5, although Watanabe and Shin are not explicit as to an area of the anti-explosion layer being substantially equal to an area of the substrate, Watanabe recognizes the 
	Shin’s substrate is disposed on a set frame surrounding the display such that the substrate and the frame have respective perimeters surrounding the display, i.e. the area of the substrate is larger than the display, and as depicted comprises a gap between the set frame and display, and thus also the polarizing plate (e.g. Fig. 14; ¶ [0121]).  However, Shin is not explicit as to how the substrate is disposed on the set frame.
	In light of Watanabe’s disclosure of adhesive being permitted to be added to the optical film in order to assist in protecting the polarizer (e.g. Fig. 1; ¶¶ [0090] – [0100], [0114] – [0124]) and the area difference creating gaps through which water could ingress, it would have been obvious to provide the anti-explosion layer with an area substantially equal to the area of the substrate in order to maximize watertight-ness.
	Regarding claim 6, although Shin and Watanabe are not explicit as to a ratio of the area of the anti-explosion layer to the area of the substrate is in a range from 99.5% to 100%, as discussed in the 35 U.S.C. 103 rejection of claim 5, making the respective areas of the anti-explosion layer and the substrate which are substantially equal providing additional watertight-ness, with closer areas being better therefor.  
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Accordingly, it would have been obvious to provide a ratio of the area of the anti-explosion layer to the area of the substrate is in a range from 99.5% to 100% in order to maximize watertight-ness.
	Regarding claim 7, although Watanabe is not explicit as to the anti-explosion layer has a peel adhesion in a range from 40 N/mm to 150 N/mm, Watanabe generally seeks to increase adhesion of the anti-explosion layer to the polarizing plate and provides mechanisms to evaluate a suitable peel adhesion (e.g. ¶¶ [0079], [0090] – [0095], [0099], [0100], [0114] – [0124], [0133] – [0141]).  Moreover, given the purpose of the anti-explosion layer is to add strength so as to protect the polarizing plate, one of ordinary 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Accordingly, it would have been obvious to provide the anti-explosion layer has a peel adhesion in a range from 40 N/mm to 150 N/mm in order to provide suitable adhesion of the anti-explosion layer to the display.
	Regarding claim 8, in addition to the limitations of claim 1, Watanabe’s anti-explosion layer has a haze, and the haze is less than 10% (e.g. Table 1; ¶¶ [0003], [0161], [0187] describe examples embodiments with hazes less than 10% as being of useful quality and therefore understood to more broadly apply to Watanabe’s disclosure).  Although not explicit as to a range from 0% to 1%, one requirement of an anti-explosion layer as Watanabe discloses is optical homogeneity (e.g. ¶ [0003]), which one of ordinary skill in the art would have understood is provided with low haze values.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the anti-explosion layer to have the haze in a range from 0% to 1% in order to maximize optical homogeneity.
	Regarding claim 9, in addition to the limitations of claim 1, Watanabe discloses the anti-explosion layer comprises, e.g., a thermoplastic glue (polypropylene resin having properties allowing it to melt and being treated to adhere to the polarizing plate: e.g. ¶¶ [0013], [0030] – [0064], [0092], [0099]).
	Regarding claim 10, in addition to the limitations of claim 1, Shin discloses the display further comprises a polarizing plate, and the polarizing plate is in contact with the anti-explosion layer (as modified in view of Watanabe) (e.g. ¶ [0126]).  
	Regarding claim 11, in addition to the limitations of claim 1, Watanabe’s anti-explosion layer comprises a first surface, the first surface being adjacent to the display (e.g. Fig. 1, 2).
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 12, in addition to the limitations of claim 1, Watanabe discloses the anti-explosion layer further comprises a shielding layer on a surface facing away from a display (“functional layer”: e.g. ¶ [0096]).
	Per the modifications as discussed in the 35 U.S.C. 103 rejection of claim 1, a shielding layer is thus disposed between the anti-explosion layer and the substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783